Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/14/2022, have been fully considered but are not persuasive.  Specifically, Applicant may be correct that Yu et al. does not teach and automatically switch the UAV from the manually-controlled mode to the autonomous mode in response to determining that no user input is received by the one or more receivers within a period of time. However, Stabler et al. (WO2016/172251) teaches and automatically switch the UAV from the manually-controlled mode to the autonomous mode in response to determining that no user input is received by the one or more receivers within a period of time. (Par. 0039; see “A UA V can be a vehicle that is configured to operate without an on-board operator (e.g. a pilot or driver). In some cases, the UAV can receive operating instructions from a remote control. Alternatively, the UA V can operate substantially autonomously without receiving instructions from a user through a remote control or other off-board communication unit. Operation of the UAV can include movement of the UAV, collection of data with one or more sensors on-board the UAV, transmission of data from one or more sensors, and/or processing of data.” & Par. 0053; See “A recovery action can be task or a flight response performed by the UA V. The recovery action can cause the UA V to travel to a safe location. The recovery action can be performed without sensor data from one or more sensors in communication with the first program. The recovery action can be stored in a memory storage device that is on-board or off-board the UAV. In some cases, the recovery action can comprise one or more instructions in memory to land the UAV. The recovery action can comprise one or more instructions in memory to return the UA V to a given location. The one or more instructions can be programmed in memory and can include a flight plan, including a trajectory, to return the UA V to the given location. The given location can comprise a location where the UAV began its flight, a nearest landing station, a nearest charging station, a closest or nearby safe landing area, and/or a surface where the UAV can land without damage.”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Patent Publication No. 2015/0339931) in view of Duggan et al. (U.S. Patent Publication No. 2011/0130913) in further view of Stabler et al. (WO2016/172251).
Regarding claim 1, Yu et al. teaches an unmanned aerial vehicle (UAV) comprising: one or more propulsion units configured to generate lift to effect flight of the UAV; (Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft (e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.") one or more receivers configured to receive user input from a remote controller; (Par. 0172; See "The flight controller 320 may receive information from a receiver 330 and/or locator 340. The receiver 330 may communicate with an external device 310.") but fails to teach and one or more processors configured to: automatically switch the UAV from an autonomous mode to a manually-controlled mode in response to the user input being received by the one or more receivers, the UAV being controlled to fly autonomously along a planned trajectory under the autonomous mode, the UAV being controlled to fly completely based on the user input under the manually-controlled mode, and the UAV being controlled to deviate from the planned trajectory to avoid one or more obstacles present along the planned trajectory based on the user input under the manually-controlled mode and automatically switch the UAV from the manually-controlled mode to the autonomous mode in response to determining that no user input is received by the one or more receivers within a period of time.
Duggan et al. makes up for the deficiencies in Yu et al. Duggan et al. teaches and one or more processors configured to: automatically switch the UAV from an autonomous mode to a manually-controlled mode in response to the user input being received by the one or more receivers, (Abstract; See “Unmanned aerial vehicle control systems are disclosed herein. In one embodiment, a method of controlling an unmanned aerial vehicle includes transmitting an indication of a take-off or landing location to the unmanned aerial vehicle. The unmanned aerial vehicle is launched. A control mode of the unmanned aerial vehicle is switched from an autonomous mode to a manual mode. The control mode of the unmanned aerial vehicle is switched from the manual mode to another autonomous mode, and the unmanned aerial vehicle is landed at the landing location.) the UAV being controlled to fly autonomously along a planned trajectory under the autonomous mode, (Par. 0398; See “The described VACS architecture and user interface control system enables an example mission as follows. In the example scenario, three UAV's are simultaneously controlled by a single operator from a ground control station. The operator controls the vehicles during a simulated target search and destroy mission. Two of the vehicles image a ground "target", using on-board digital cameras, and one of the vehicles performs a simulated target attack maneuver. Each vehicle provides various autonomous flight control capabilities to the operator, including autonomous waypoint navigation, various orbit patterns for time-on-target, loss-of-link and return to base (automatic landing initiated to preprogrammed or operator-designated location when communications link lost), and automatic ground collision avoidance.”) the UAV being controlled to fly completely based on the user input under the manually-controlled mode, (Par. 0084; See “In accordance with one aspect of the present invention, an entire hierarchical spectrum of multi-autonomous control modes are made available to a system operator. The operator is illustratively able to efficiently and smoothly change control modes mid-mission as desired. The operator can do much more than simply change, edit or adjust waypoints on a waypoint-following mission. An operator can interrupt a waypoint-following mission to guide the vehicle manually, or partially manually ( e.g. , remote directional commands), or based on sensor/remote line-of-sight command control. In accordance with one embodiment, the control system is configured to optionally transition back to an interrupted mission ( e.g., back to an original waypoint-following mission). It should be noted that the "operator" is not necessarily human. For example, the operator could be an automated decision-making source, such as a military C4 I system.”) and the UAV being controlled to deviate from the planned trajectory to avoid one or more obstacles present along the planned trajectory based on the user input under the manually-controlled mode. (Par. 0309; See “In accordance with one embodiment, the operator is provided with a timer display that counts down a time period within which the operator can manually avoid a high potential terrain collision. If the operator does not manually steer off of the collision path during the time period, then the GCAS will initiate the auto-avoidance mode.”)]
Stabler et al. makes up the deficiencies in Yu et al. Stabler et al. teaches and automatically switch the UAV from the manually-controlled mode to the autonomous mode in response to determining that no user input is received by the one or more receivers within a period of time. (Par. 0039; see “A UA V can be a vehicle that is configured to operate without an on-board operator (e.g. a pilot or driver). In some cases, the UAV can receive operating instructions from a remote control. Alternatively, the UA V can operate substantially autonomously without receiving instructions from a user through a remote control or other off-board communication unit. Operation of the UAV can include movement of the UAV, collection of data with one or more sensors on-board the UAV, transmission of data from one or more sensors, and/or processing of data.” & Par. 0053; See “A recovery action can be task or a flight response performed by the UA V. The recovery action can cause the UA V to travel to a safe location. The recovery action can be performed without sensor data from one or more sensors in communication with the first program. The recovery action can be stored in a memory storage device that is on-board or off-board the UAV. In some cases, the recovery action can comprise one or more instructions in memory to land the UAV. The recovery action can comprise one or more instructions in memory to return the UA V to a given location. The one or more instructions can be programmed in memory and can include a flight plan, including a trajectory, to return the UA V to the given location. The given location can comprise a location where the UAV began its flight, a nearest landing station, a nearest charging station, a closest or nearby safe landing area, and/or a surface where the UAV can land without damage.”)
Yu et al., Duggan et al., and Stabler et al. are all directed to unmanned aerial vehicle control systems and are obvious to combine because Yu et al. is improved with the automatically switching between autonomous mode and manual mode and changing a planned trajectory while in a manual mode within Duggan et al. and improved with the automatically switching between manual mode and autonomous mode within Stabler et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Duggan et al.
Regarding claim 2, Yu et al. teaches the UAV of claim 1, wherein the planned trajectory is changed by the user input such that the UAV is controlled to fly autonomously along the changed planned trajectory. (Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system (e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.")
Regarding claim 3, Yu et al. teaches the UAV of claim 1, wherein the planned trajectory is a three dimensional flight trajectory. (Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence." & Par. 0006; See "In some embodiments, each flight restriction zone of the plurality of flight restriction zones is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone. In some embodiments, the one or more flight response measures include causing the UAV to fly beneath a predetermined altitude or set of altitudes while within the flight restriction zone.") The UAV is a three dimensional object and is operating at multiple altitudes, thus the flight trajectory is also three dimensional.
Regarding claim 4, Yu et al. teaches the UAV of claim 1, wherein the one or more processors are further configured to control the UAV to continue to fly autonomously along the planned trajectory after the user input is executed. (Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.")
Regarding claim 7, Yu et al. teaches the UAV of claim 1, wherein the one or more processors are further configured to control the UAV to autonomously return to the planned trajectory. (Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position." & Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.")
Regarding claim 8, Yu et al. teaches the UAV of claim 7, wherein the one or more processors are further configured to control the UAV to autonomously return to the planned trajectory through a progressively smooth flight back along a curved path intersecting with the planned trajectory. (Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position." & Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.") Any trajectory change would follow a curved path unless there is absolutely no weather conditions and a UAV can land/change trajectories in a completely vertical manner.
Regarding claim 9, Yu et al. teaches the UAV of claim 7, wherein the one or more processors are further configured to control the UAV to autonomously return to the planned trajectory along a shortest path intersecting with the planned trajectory. (Par. 0122; See " The flight-restricted region 230 may be an airport. Optionally, the flight-restricted region may be an international airport ( or Category A airport as described elsewhere herein). Any description herein of an airport may apply to any other type of flight-restricted region, or vice versa. A first flight-restricted proximity zone 240a may be provided, with the airport therein. In one example, the first flight-restricted proximity zone may include anything within a first radius of the airport. For example, the first flight-restricted proximity zone may include anything within 1.5 miles (or 2.4 km) of the airport. The first flight-restricted proximity zone may have a substantially circular shape, including anything within the first radius of the airport. The flight-restricted proximity zone may have any shape. If a UAV is located within the first flight-restricted proximity zone, a first flight response measure may be taken. For example, if the UAV is within 1. 5 miles of the airport, the UAV may automatically land. The UAV may automatically land without any input from an operator of the UAV, or may incorporate input from the operator of the UAV. The UAV may automatically start decreasing in altitude. The UAV may decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to land. The UAV may find a desirable spot to land, or may immediately land at any location. The UAV may or may not take input from an operator of the UAV into account when finding a location to land. The first flight response measure may be a software measure to prevent users from being able to fly near an airport. An immediate landing sequence may be automatically initiated when the UAV is in the first flight-restricted proximity zone. & Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position." & Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.") Any trajectory change would follow a curved path unless there is absolutely no weather conditions and a UAV can land/change trajectories in a completely vertical manner. airport. The first flight-restricted proximity zone may have a substantially circular shape, including anything within the first radius of the airport. The flight-restricted proximity zone may have any shape. If a UAV is located within the first flight-restricted proximity zone, a first flight response measure may be taken. For example, if the UAV is within 1. 5 miles of the airport, the UAV may automatically land. The UAV may automatically land without any input from an operator of the UAV, or may incorporate input from the operator of the UAV. The UAV may automatically start decreasing in altitude. The UAV may decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to land. The UAV may find a desirable spot to land, or may immediately land at any location. The UAV may or may not take input from an operator of the UAV into account when finding a location to land. The first flight response measure may be a software measure to prevent users from being able to fly near an airport. An immediate landing sequence may be automatically initiated when the UAV is in the first flight-restricted proximity zone.") Because the UAV takes the shortest path to land in an emergency situation, the UAV would perform the same path back to the panned trajectory, thus creating the shortest path intersecting with the planned trajectory.
Regarding claim 10, Yu et al. teaches the UAV of claim 7, wherein the one or more processors are further configured to control the UAV to autonomously return to the planned trajectory along a path specified by a user. (Par. 0127; See "When the UAV is within the second flight-restricted proximity zone, the UAV may automatically decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to decrease altitude. The UAV may decrease altitude while continuing on its trajectory and/or incorporating commands from an operator regarding lateral movements of the UAV. Additionally, the UAV may incorporate commands from an operator regarding downward movement of the UAV (e.g., hastening the descent of the UAV). The UAV may or may not take input from an operator of the UAV into account when decreasing altitude." & Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.") Similarly to claim 9, if a user permits the UAV to land, then it is also possible for the user to permit the UAV to return to the previous planned trajectory because this UAV allows for autonomous, non-autonomous, and semi-autonomous flight.
Regarding claim 11, Yu et al. teaches A method for controlling flight of an unmanned aerial vehicle (UAV) comprising: effecting a flight of the UAV, with aid of one or more propulsion units, along a planned trajectory; (Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.") but fails to teach automatically switching, with aid of one or more processors, the UAV from an autonomous mode to a manually-controlled mode in response to user input being received by one or more receivers, the UAV being controlled to fly autonomously along the planned trajectory under the autonomous mode,  the UAV being controlled to fly completely based on the user input under the manually-controlled mode, and the UAV being controlled to deviate from the planned trajectory to avoid one or more obstacles present along the planned trajectory based on the user input under the manually-controlled mode.
Duggan et al. makes up for the deficiencies in Yu et al. Duggan et al. teaches automatically switching, with aid of one or more processors, the UAV from an autonomous mode to a manually-controlled mode in response to user input being received by one or more receivers, (Abstract; See “Unmanned aerial vehicle control systems are disclosed herein. In one embodiment, a method of controlling an unmanned aerial vehicle includes transmitting an indication of a take-off or landing location to the unmanned aerial vehicle. The unmanned aerial vehicle is launched. A control mode of the unmanned aerial vehicle is switched from an autonomous mode to a manual mode. The control mode of the unmanned aerial vehicle is switched from the manual mode to another autonomous mode, and the unmanned aerial vehicle is landed at the landing location.) the UAV being controlled to fly autonomously along the planned trajectory under the autonomous mode, (Par. 0398; See “The described VACS architecture and user interface control system enables an example mission as follows. In the example scenario, three UAV's are simultaneously controlled by a single operator from a ground control station. The operator controls the vehicles during a simulated target search and destroy mission. Two of the vehicles image a ground "target", using on-board digital cameras, and one of the vehicles performs a simulated target attack maneuver. Each vehicle provides various autonomous flight control capabilities to the operator, including autonomous waypoint navigation, various orbit patterns for time-on-target, loss-of-link and return to base (automatic landing initiated to preprogrammed or operator-designated location when communications link lost), and automatic ground collision avoidance.”) the UAV being controlled to fly completely based on the user input under the manually-controlled mode, (Par. 0084; See “In accordance with one aspect of the present invention, an entire hierarchical spectrum of multi-autonomous control modes are made available to a system operator. The operator is illustratively able to efficiently and smoothly change control modes mid-mission as desired. The operator can do much more than simply change, edit or adjust waypoints on a waypoint-following mission. An operator can interrupt a waypoint-following mission to guide the vehicle manually, or partially manually ( e.g. , remote directional commands), or based on sensor/remote line-of-sight command control. In accordance with one embodiment, the control system is configured to optionally transition back to an interrupted mission ( e.g., back to an original waypoint-following mission). It should be noted that the "operator" is not necessarily human. For example, the operator could be an automated decision-making source, such as a military C4 I system.”) the UAV being controlled to fly completely based on the user input under the manually-controlled mode, and the UAV being controlled to deviate from the planned trajectory to avoid one or more obstacles present along the planned trajectory based on the user input under the manually-controlled mode. (Par. 0309; See “In accordance with one embodiment, the operator is provided with a timer display that counts down a time period within which the operator can manually avoid a high potential terrain collision. If the operator does not manually steer off of the collision path during the time period, then the GCAS will initiate the auto-avoidance mode.”)
Stabler et al. makes up the deficiencies in Yu et al. Stabler et al. teaches and automatically switch the UAV from the manually-controlled mode to the autonomous mode in response to determining that no user input is received by the one or more receivers within a period of time. (Par. 0039; see “A UA V can be a vehicle that is configured to operate without an on-board operator (e.g. a pilot or driver). In some cases, the UAV can receive operating instructions from a remote control. Alternatively, the UA V can operate substantially autonomously without receiving instructions from a user through a remote control or other off-board communication unit. Operation of the UAV can include movement of the UAV, collection of data with one or more sensors on-board the UAV, transmission of data from one or more sensors, and/or processing of data.” & Par. 0053; See “A recovery action can be task or a flight response performed by the UA V. The recovery action can cause the UA V to travel to a safe location. The recovery action can be performed without sensor data from one or more sensors in communication with the first program. The recovery action can be stored in a memory storage device that is on-board or off-board the UAV. In some cases, the recovery action can comprise one or more instructions in memory to land the UAV. The recovery action can comprise one or more instructions in memory to return the UA V to a given location. The one or more instructions can be programmed in memory and can include a flight plan, including a trajectory, to return the UA V to the given location. The given location can comprise a location where the UAV began its flight, a nearest landing station, a nearest charging station, a closest or nearby safe landing area, and/or a surface where the UAV can land without damage.”)
Yu et al., Duggan et al., and Stabler et al. are all directed to unmanned aerial vehicle control systems and are obvious to combine because Yu et al. is improved with the automatically switching between autonomous mode and manual mode and changing a planned trajectory while in a manual mode within Duggan et al. and improved with the automatically switching between manual mode and autonomous mode within Stabler et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Duggan et al.
Regarding claim 12, Yu et al. teaches the method of claim 11, wherein the planned trajectory is changed by the user input such that the UAV is controlled to fly autonomously along the changed planned trajectory. (Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system (e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.")
Regarding claim 13, Yu et al. teaches the method of claim 11, wherein the planned trajectory is a three dimensional flight trajectory. (Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence." & Par. 0006; See "In some embodiments, each flight restriction zone of the plurality of flight restriction zones is associated with instructions for an unmanned aerial vehicle (UAV) within or near the flight restriction zone to take one or more flight response measures. In some embodiments, the one or more flight response measures include preventing the UAV from entering the flight restriction zone. In some embodiments, the one or more flight response measures include causing the UAV to fly beneath a predetermined altitude or set of altitudes while within the flight restriction zone.") The UAV is a three dimensional object and is operating at multiple altitudes, thus the flight trajectory is also three dimensional.
Regarding claim 14, Yu et al. teaches the method of claim 11, further comprising controlling, with aid of the one or more processors, the UAV to continue to fly autonomously along the planned trajectory after the user input is executed. (Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.")
Regarding claim 17, Yu et al. teaches the method of claim 11, further comprising controlling, with aid of the one or more processors, the UAV to autonomously return to the planned trajectory. (Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position." & Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.")
Regarding claim 18, Yu et al. teaches the method of claim 17, wherein controlling the UAV to autonomously return to the planned trajectory comprises controlling the UAV to autonomously return to the planned trajectory through a progressively smooth flight back along a curved path intersecting the planned trajectory. (Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position." & Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.") Any trajectory change would follow a curved path unless there is absolutely no weather conditions and a UAV can land/change trajectories in a completely vertical manner.
Regarding claim 19, Yu et al. teaches the method of claim 17, wherein controlling the UAV to autonomously return to the planned trajectory comprises controlling the UAV to autonomously return to the planned trajectory along a shortest path intersecting the planned trajectory. (Par. 0122; See " The flight-restricted region 230 may be an airport. Optionally, the flight-restricted region may be an international airport ( or Category A airport as described elsewhere herein). Any description herein of an airport may apply to any other type of flight-restricted region, or vice versa. A first flight-restricted proximity zone 240a may be provided, with the airport therein. In one example, the first flight-restricted proximity zone may include anything within a first radius of the airport. For example, the first flight-restricted proximity zone may include anything within 1.5 miles (or 2.4 km) of the airport. The first flight-restricted proximity zone may have a substantially circular shape, including anything within the first radius of the airport. The flight-restricted proximity zone may have any shape. If a UAV is located within the first flight-restricted proximity zone, a first flight response measure may be taken. For example, if the UAV is within 1. 5 miles of the airport, the UAV may automatically land. The UAV may automatically land without any input from an operator of the UAV, or may incorporate input from the operator of the UAV. The UAV may automatically start decreasing in altitude. The UAV may decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to land. The UAV may find a desirable spot to land, or may immediately land at any location. The UAV may or may not take input from an operator of the UAV into account when finding a location to land. The first flight response measure may be a software measure to prevent users from being able to fly near an airport. An immediate landing sequence may be automatically initiated when the UAV is in the first flight-restricted proximity zone. & Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position." & Par. 0241; See "The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV. An unmanned movable object, such as a UAV, may not have an occupant onboard the movable object. The movable object can be controlled by a human or an autonomous control system ( e.g., a computer control system), or any suitable combination thereof. The movable object can be an autonomous or semiautonomous robot, such as a robot configured with an artificial intelligence.") Any trajectory change would follow a curved path unless there is absolutely no weather conditions and a UAV can land/change trajectories in a completely vertical manner. airport. The first flight-restricted proximity zone may have a substantially circular shape, including anything within the first radius of the airport. The flight-restricted proximity zone may have any shape. If a UAV is located within the first flight-restricted proximity zone, a first flight response measure may be taken. For example, if the UAV is within 1. 5 miles of the airport, the UAV may automatically land. The UAV may automatically land without any input from an operator of the UAV, or may incorporate input from the operator of the UAV. The UAV may automatically start decreasing in altitude. The UAV may decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to land. The UAV may find a desirable spot to land, or may immediately land at any location. The UAV may or may not take input from an operator of the UAV into account when finding a location to land. The first flight response measure may be a software measure to prevent users from being able to fly near an airport. An immediate landing sequence may be automatically initiated when the UAV is in the first flight-restricted proximity zone.") Because the UAV takes the shortest path to land in an emergency situation, the UAV would perform the same path back to the panned trajectory, thus creating the shortest path intersecting with the planned trajectory.
Regarding claim 20, Yu et al. teaches the method of claim 17, wherein controlling the UAV to autonomously return to the planned trajectory comprises controlling the UAV to autonomously return to the planned trajectory along a path specified by a user. (Par. 0127; See "When the UAV is within the second flight-restricted proximity zone, the UAV may automatically decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to decrease altitude. The UAV may decrease altitude while continuing on its trajectory and/or incorporating commands from an operator regarding lateral movements of the UAV. Additionally, the UAV may incorporate commands from an operator regarding downward movement of the UAV (e.g., hastening the descent of the UAV). The UAV may or may not take input from an operator of the UAV into account when decreasing altitude." & Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.") Similarly to claim 9, if a user permits the UAV to land, then it is also possible for the user to permit the UAV to return to the previous planned trajectory because this UAV allows for autonomous, non-autonomous, and semi-autonomous flight.
In regard to claim 21, Yu et al. teaches The UAV of claim 1, wherein the one or more processors are further configured to: in response to determining that the UAV is within an operational area: and control the UA V to fly completely based on the user input when the user input is received by the one or more receivers; and in response to determining that the UA Vis outside the operational area, control the flight of the UAV according to the user input sent via the remote controller. (Par. 0127; See "When the UAV is within the second flight-restricted proximity zone, the UAV may automatically decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to decrease altitude. The UAV may decrease altitude while continuing on its trajectory and/or incorporating commands from an operator regarding lateral movements of the UAV. Additionally, the UAV may incorporate commands from an operator regarding downward movement of the UAV (e.g., hastening the descent of the UAV). The UAV may or may not take input from an operator of the UAV into account when decreasing altitude." & Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.") but fails to teach control the UAV to fly autonomously along the planned trajectory when no user input is received by the one or more receivers;
Stabler et al. makes up for the deficiencies in Yu et al. Stabler et al. teaches control the UAV to fly autonomously along the planned trajectory when no user input is received by the one or more receivers; (Par. 0039; see “A UA V can be a vehicle that is configured to operate without an on-board operator (e.g. a pilot or driver). In some cases, the UAV can receive operating instructions from a remote control. Alternatively, the UA V can operate substantially autonomously without receiving instructions from a user through a remote control or other off-board communication unit. Operation of the UAV can include movement of the UAV, collection of data with one or more sensors on-board the UAV, transmission of data from one or more sensors, and/or processing of data.” & Par. 0053; See “A recovery action can be task or a flight response performed by the UA V. The recovery action can cause the UA V to travel to a safe location. The recovery action can be performed without sensor data from one or more sensors in communication with the first program. The recovery action can be stored in a memory storage device that is on-board or off-board the UAV. In some cases, the recovery action can comprise one or more instructions in memory to land the UAV. The recovery action can comprise one or more instructions in memory to return the UA V to a given location. The one or more instructions can be programmed in memory and can include a flight plan, including a trajectory, to return the UA V to the given location. The given location can comprise a location where the UAV began its flight, a nearest landing station, a nearest charging station, a closest or nearby safe landing area, and/or a surface where the UAV can land without damage.”)
Yu et al., Duggan et al., and Stabler et al. are all directed to unmanned aerial vehicle control systems and are obvious to combine because Yu et al. is improved with the automatically switching between autonomous mode and manual mode and changing a planned trajectory while in a manual mode within Duggan et al. and improved with the automatically switching between manual mode and autonomous mode within Stabler et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Duggan et al.
In regard to claim 22, Yu et al. teaches The UAV of claim 11, wherein the one or more processors are further configured to: in response to determining that the UAV is within an operational area: and control the UAV to fly completely based on the user input when the user input is received by the one or more receivers; and in response to determining that the UAV is outside the operational area, control the flight of the UAV according to the user input sent via the remote controller. (Par. 0127; See "When the UAV is within the second flight-restricted proximity zone, the UAV may automatically decrease in altitude at a predetermined rate, or may incorporate location data in determining the rate at which to decrease altitude. The UAV may decrease altitude while continuing on its trajectory and/or incorporating commands from an operator regarding lateral movements of the UAV. Additionally, the UAV may incorporate commands from an operator regarding downward movement of the UAV (e.g., hastening the descent of the UAV). The UAV may or may not take input from an operator of the UAV into account when decreasing altitude." & Par. 0240; See "In some instances, the movable object can be a vehicle. Suitable vehicles may include water vehicles, aerial vehicles, space vehicles, or ground vehicles. For example, aerial vehicles may be fixed-wing aircraft ( e.g., airplane, gliders), rotary-wing aircraft ( e.g., helicopters, rotorcraft), aircraft having both fixed wings and rotary wings, or aircraft having neither (e.g., blimps, hot air balloons). A vehicle can be self-propelled, such as self-propelled through the air, on or in water, in space, or on or under the ground. A self-propelled vehicle can utilize a propulsion system, such as a propulsion system including one or more engines, motors, wheels, axles, magnets, rotors, propellers, blades, nozzles, or any suitable combination thereof. In some instances, the propulsion system can be used to enable the movable object to take off from a surface, land on a surface, maintain its current position and/or orientation (e.g., hover), change orientation, and/or change position.") but fails to teach control the UAV to fly autonomously along the planned trajectory when no user input is received by the one or more receivers;
Stabler et al. makes up for the deficiencies in Yu et al. Stabler et al. teaches control the UAV to fly autonomously along the planned trajectory when no user input is received by the one or more receivers; (Par. 0039; see “A UA V can be a vehicle that is configured to operate without an on-board operator (e.g. a pilot or driver). In some cases, the UAV can receive operating instructions from a remote control. Alternatively, the UAV can operate substantially autonomously without receiving instructions from a user through a remote control or other off-board communication unit. Operation of the UAV can include movement of the UAV, collection of data with one or more sensors on-board the UAV, transmission of data from one or more sensors, and/or processing of data.” & Par. 0053; See “A recovery action can be task or a flight response performed by the UA V. The recovery action can cause the UA V to travel to a safe location. The recovery action can be performed without sensor data from one or more sensors in communication with the first program. The recovery action can be stored in a memory storage device that is on-board or off-board the UAV. In some cases, the recovery action can comprise one or more instructions in memory to land the UAV. The recovery action can comprise one or more instructions in memory to return the UA V to a given location. The one or more instructions can be programmed in memory and can include a flight plan, including a trajectory, to return the UA V to the given location. The given location can comprise a location where the UAV began its flight, a nearest landing station, a nearest charging station, a closest or nearby safe landing area, and/or a surface where the UAV can land without damage.”)
Yu et al., Duggan et al., and Stabler et al. are all directed to unmanned aerial vehicle control systems and are obvious to combine because Yu et al. is improved with the automatically switching between autonomous mode and manual mode and changing a planned trajectory while in a manual mode within Duggan et al. and improved with the automatically switching between manual mode and autonomous mode within Stabler et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Yu et al. in view of Duggan et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
6/6/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661